DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/25/2022 has been considered and entered.  The amendment cancels the rejected claims leaving only the previously allowed claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please insert the following paragraph on page 1, after the Title of Invention and before the Technical Field:
……….“
Related Application
This application is a national stage entry of PCT/JP2018/042642, filed November 9, 2018, which is a continuation of Japanese Patent Application No. 2017-236189, filed December 8, 2017, which are incorporated by reference in their entirety.
”………..
Allowable Subject Matter
Claims 7, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record by Tagawa et al. (US 2010/0093568) teaches working fluids comprising refrigerant and oil, wherein the aniline point of the oil is governed by a kinematic viscosity equation such that when Kv100 is 1.5 cSt at minimum, the aniline point is 103C at minimum below which Tagawa teaches worsening effect on the composition.  Cordova et al. (US 2015/0315454) teaches the fluid having the base oil of the claims and which are useful as drilling fluids but fails to teach the presence of a refrigerant, or refrigerating oil compositions that can comprise refrigerants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771